{¶ 101} I concur in the majority's analysis and disposition of Appellant's first, third and fourth assignments of error.
 {¶ 102} I further concur in the majority's disposition of Appellant's second assignment of error. I write separately with respect to that assignment to state my conclusion the testimony at issue was not hearsay. The question Lorenzo Burton posed to Appellant whether there was "still a problem" is not an oral or written assertion; therefore, not hearsay by definition. See, Evid. R.801(A). Appellant's response of "No" is also not hearsay as it is an admission by a party-opponent, which is not hearsay by definition. See, Evid. R.801(D)(2). And, finally, Singletary's comment to Lorenzo Burton to "go on about his business" is a command, not an assertion; therefore, also not hearsay by definition. See, Civ. R.801(A). *Page 16 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Stark County, Ohio, is affirmed. Costs assessed to Appellant. *Page 1